 In the Matter of H. A. WINTER,ADOLPHWEISS,MAURICE B.SHWAYDER,FRANCES MAURINE SHWAYDER BORWICK,AND W. W.GRANT,D/B/ATHE WINTER-WEISSCo. andINTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUS-TRIAL ORGANIZATIONSCase No. 17-C-1137.-Decided April 6, 1945DECISIONANDORDEROn October 18, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesaffecting commerce and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report annexed hereto.Thereafter, the respond-ents filed exceptions to the Intermediate Report and a brief.Noneof the parties requested oral argument before the Board at Washing-ton, D. C., and none was held.The Board has considered the rulingsmade by the Trial Examiner at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.'TheBoard has considered the Intermediate Report, the respondents'exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as modified below :1.The evidence concerning the status of Hans Jorgensen as asupervisory employee consists of somewhat conflicting testimony of1At the hearing the respondents moved to dismiss the complaint on the ground thatthe Union had failed to incorporate and take certain other steps pursuant to provisionsof the "Labor Peace Act"of the State of ColoradoThe Trial Examiner denied thismotion.As hereinabove set forth,we affirm this,rulingWe have heretofore held thatnothing in the language of the National Labor Relations Act or its legislative historywarrants a conclusion that Congress intended the National Labor Relations Act, which isnational in scope,to be subjected to varied and often conflicting provisions of StatestatutesMatter of EppingerdRussellCo.,56 N. L. R. B 1259.Furthermore,we takenotice that,since the issuance by the Trial Examiner of his Intermediate Report, theSupreme Court of the State of Colorado has held to be unconstitutional provisions ofColorado's "Labor Peace Act," among them the section requiring labor unions to incor-porate,specifically relied upon by the respondents in support of their motion.AmericanFederation of Labor, et al v. Reilly,et al.,constituting Industrial Commission of Colorado,decided December 21, 3944, 15 L.R R. 556.61 N. L. R. B., No. 50.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer employee Albert N. Mosher and of Jorgensen, unresolved bythe Trial Examiner.Mosher testified that he had been employed bythe respondents as a steel cutter and lay-out man and that Jorgensenwas the foreman to whom he reported on this job.Mosher also testi-fied that Jorgensen laid out all the work; that, when necessary Jor-gensen criticized the work of those under him; and that he (Mosher)regarded Jorgensen as the representative of the respondents in author-ity over him. Jorgensen, however, denied that he was ever a foreman,or that he laid out work for other employees.He testified that he was aleadman in a department containing six workmen who reported toand were under the control of the department foremen.AlthoughJorgensen denied that he possessed authority to hire or discharge, hetestified that he could criticize the work of the other employees andmake reports to the foreman as to the manner in which their work wasperformed.While we find, contrary to Mosher's characterization, thatJorgensen was not a foreman but, as he testified, a leadman, we con-clude from Jorgensen's own testimony that he possessed authority torecommend, such as to effect changes in the status of the six employeesin his department.Accordingly, we find, as did the Trial Examiner,that Jorgensen was a supervisory employee and that his acts andstatements are attributable to the respondents.2.The Trial Examiner has also found that Jorgensen .told Mosherthat "the respondents would not countenance any Union activity inthe plant."Mosher's uncontradicted testimony, which forms the basisfor this finding, as disclosed by the record, is that Jorgensen, in ref er-ence to an occasion when Amos Leaf had been called into the respond-ents' office by Nathan R. Kobey, the respondents' counsel and assistantto the partners, said to Mosher, in substance, that "anyone that had anyactivitieswith the Union, the company wouldn't stand for it, theywould call them on the mat for it."We find that Jorgensen made thestatement substantially as testified to by Mosher and that thereby,among other ways more fully set forth in the Intermediate Report,the respondents interfered with, restrained, and coerced their em-ployees within the meaning of Section 8 (1) of the Act.3.The Trial Examiner has found that the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act by the acts and statementsof specific supervisory employees, including Assistant SuperintendentLee Elder.However, the Intermediate Report does not set forth anysuch act or statement on the part of Elder. The record does not dis-close evidence sufficiently substantial to justify a finding of any suchact or statement by Elder.We shall therefore modify the finding ofthe Trial Examiner, referred to above, by omitting therefrom the nameof Lee Elder as a participant in such unfair labor practices. TH1¨WINTER-WEISS CO.3634.During October 1943, a conversation occurred between one of therespondents, Adolph Weiss, and Amos Leaf, in which, according toLeaf,Weiss said: "Don't you know you are just helping the Nazis,trying to organize this plant? . . . We don't need no union here."Weiss testified that he had called Leaf into the respondents' office onthe occasion in question to discuss with him an anti-Semitic remarkwhich Leaf had made to employee Lionel Lorie.However, Weisstestified that he said : "Well, that is the very thing that the Nazis aretrying to promote in this country is that commotion."Weiss alsotestified, in substance, that by the phrase, "that commotion," he referredto the anti-Semitic remark which had been reported to him by Lorie,and that by that phrase lie meant "agitation regarding racial preju-dice."The Trial Examiner has found "that Weiss in fact spoke toLeaf about the remark reported by Lorie and further spoke to himsubstantially as both Leaf and he testified."However, Weiss' testi-mony, set forth above, while constituting an admission that he made aremark with respect to "the Nazis," similar to that adverted to byLeaf, nevertheless in effect also constitutes a denial that such remarkincluded a reference to Leaf's efforts to organize the plant.The TrialExaminer has not resolved this conflict between the testimony ofWeiss and that of Leaf. Since Weiss admitted that he made referenceto union activity during this conversation, and prefaced his narrationof the conversation by saying that there were "a number of occasions"on which he had "heard a lot of reports about Amos creating a littlecommotion down there in the shop," though neither he nor any otherwitness pointed to any specific instance of anti-Semitic remarks madeby Leaf other than the single instance reported by Lorie, we are of theopinion that Weiss, by the statements set forth above, referred to unionactivity rather than to racial agitation and that Leaf so understoodWeiss' statements.2Accordingly, although we find, as did the TrialExaminer, that Weiss spoke to Leaf about the anti-Semitic remarkreported by Lorie, we further find that Weiss, during the conversationabove referred to, indicated to Leaf, in language substantially as testi-fied to by Leaf, that he should cease his efforts to organize the respond-ents' employees.5.The Trial Examiner has found that Leadman Jorgensen toldformer employee Mosher that Leaf had been or was about to be dis-charged because of his union activities, basing this finding on testimonyofMosher which the Trial Examiner found to be undenied. Therecord, however, discloses that, while Jorgensen did not deny making'Weiss also testified that in this conversation he said to Leaf, in reference to unionactivity,that "it isnt our policy to butt in;if the fellows want to organize the shop,it is up to them . . .11 In view of the other unfair labor practices more fully set forthin the Intermediate Report, and of the record as a whole,we do not credit Weiss' testimonyin this respect. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe statement substantially as testified to by Mosher, Jorgensen soughtto modify the effect of the statement attributed to him by testifyingthat, "I might have had a conversation with him to that effect on hear-say; what others were talking," and "I told him what I had heard.",--In his testimony, Jorgensen did not state whether he meant by thequoted portion of his testimony that his only source of informationhad been a rumor circulated in the plant or that Mosher was told byJorgensen that he was merely quoting a rumor. Since Jorgensen didnot deny the previous statement attributed to him by Mosher, here-inabove discussed, namely, in substance, that the respondents "wouldcall" any employee who engaged in union activity on "the mat for it,"and in view of the record as a whole, we are of the opinion thatJorgensen made the remark as testified to by Mosher without quali-fication.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, H. A. Winter, AdolphWeiss, Maurice B. Shwayder, Frances Maurine Shwayder Borwick,and W. W. Grant d/b/a The Winter-Weiss Co., Denver,, Colorado, andeach of them, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discriminating in regard to the hire or tenure of employmentof any of their employees because of membership in or activities onbehalf of International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, affiliated with the Congressof Industrial Organizations;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to join or assist Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of IndustrialOrganizations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or, othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Amos Leaf immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges;(b)Make whole Amos Leaf for any loss of pay he may have sufferedor may suffer by reason of the respondents' discrimination against himby payment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from the date THE WINTER-WEISSCO.365of his discharge to the date of the respondents' offer of reinstatement,less his net earnings during such period;(c)Post at their plant at Denver, Colorado, copies of the noticea;±ached hereto, marked "appendix A." Copies of said notice, to befurnished by the Regional Director of the Seventeenth Region, shall,after being duly signed by the respondents' representative, be postedby the respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplace, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TOA DECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify our em-ployees that:We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Work-ers of America, affiliated with The Congress of Industrial Organi-zations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay suf-fered as a result of the discrimination.Amos LeafAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-639678-45-vol. 61-25 366.DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.H. A. Winter, Adolph Weiss, Maurice B. Schwayder,1Frances Maurine Schwayder Borwick, and W. W.Grant, d/b/a The Winter-Weiss Co.---------------------------------------------------(Employer)Dated ----------------By ------------------------------------(Representative)(Title)NOTE.-Any ofthe above-named employees presently serving in the armed forces of theUnited States will be offered full reinstatement upon application in accordancewith theSelectiveService Actafter dischargefrom thearmed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Elmer L. Huntfor the Board.Mr. Nathan R..KobeyandMr. S. Leonard Berenheim,of Denver, Colo., for therespondent.Mr. Thomas LongandMr. John C. Monarch,of Denver, Colo., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on April 10, 1944, by International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Seventeenth Region (Kansas City, Missouri), issued its com-plaint dated August 5, 1944, against H. A. Winter, Adolph Weiss, Maurice B.Shwayder, Frances Maurine Shwayder Borwick, and W. W. Grant d/b/a TheWinter-Weiss Co., herein called the respondepts, alleging that the respondentsand each of them had engaged'in and were engaging in unfair labor practices,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint together with notice of hearing thereon were duly served upon therespondents and the Union. -With respect to the unfair labor practices, the complaint as amended' allegedin substance that the respondents: (1) on January 24, 1944, discharged AmosLeaf and thereafter refused to reinstate him because of his union membershipand activities; (2) from and after May 20, 1942, threatened their employees withdischarge if they continued their union membership and activities, questionedthem respecting their sympathies and activities respecting the Union and aboutits affairs, and criticized the Union, its officers and members; and (3) by suchacts and statements interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The respondents thereafter filed their joint answer dated September 12, 1944,admitting the allegations of the complaint with respect to the nature of theirbusiness and denying the commission of any unfair labor practices.'On August 12, 1944, before the hearing, the complaint was amended by the RegionalDirectorso as to allegethat certain unfair labor practices had been engaged in by therespondents"from on or about May 20, 1942," rather than from"October 1, 1943." 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not desire reinstatement, for any loss of pay suffered by his havingbeen discharged on February 12, 1942; and posted notices to the employees inthe plant.B. Interference, restraint, and coercionActivityby the charging union began at the respondents'plant during thesummer of 1942. AmosLeaf,whose discharge is consideredinfra,and at leastone other employee,Bennie A. Morton,joined the Union on July17, 1942.During July,Foreman Earl Sloan,according to Leaf'sundenied testimony,which the undersigned accepts,told him in the presence of several other eth-ployees, that"they"did not want or need a union in the plant. In view of thecontext and the' respondents'urpf'ent desire to keep the Union out of the plant,hereinafter found, the undersigned is convinced'and finds that by "they" Sloanmeant the respondents and that he was so understood by his auditors.During the fall of 1942,Foreman Earl Martelson told Leaf that while the plantdid not need a union, the C. I 0 would be the least undesirable.At about thesame time Foreman George Duncan told him that he believed the AmericanFederation of Labor to be preferable.4Organization of the-plant was not rapid and Organizer Thomas Long,who tookover for the Union in October 1943, testified,and the undersigned finds,that itthen had about 7S members.Leaf and employee Stanley Shaffer were placed incharge of the organizational work among the employees arid the tempo of theUnion's drive quickened during the autumn.Former employee Albert N. Mosher testified 5 without contradiction,and theundersigned finds,that during the fall of 1943, Leadman Hans Jorgensen, whomthe undersigned finds to have been a supervisory employee,told him that therespondents would not countenance any union activity in the plant.Assistant Foreman Charley ElmerWarner testified without contradiction, andthe undersigned finds,that at about the same time, Foreman Leonard Lennoxtold him in the plant,that in his opinion the respondents did not approve of theUnion for otherwise the Union would already have organized the plant. Leaftestified,and the undersigned finds, thatWarnerso reported to him after havingconsulted Lennox.During the autumn,according to the undenied testimony of employee ErnestChappel, which the undersigned accepts, Assistant Foreman Harold Shearer toldhim that he hoped "the God damn union didn't get in."Leaf testified,and theundersigned finds, that during the same period,Shearer asked him how theUnion's drive was progressing,that he answered that the Union was getting afew members every day,that Shearer thereupon told him that he was "bumping[his] head against a stone wall",that the respondents"will get rid of you foryour union activity,"and that Leaf did not have"a chance here."About October 20, 1943, Foreman Earl Martelson returned from a vacationHe immediately thereafter asked employee One Cook whether he(Martelson)"was the reason of the union wanting to get in there."Cook replied that he didnot believe so.6Leaf testified,without contradiction,and the undersigned finds,that at about the same time,Martelson asked him why the Union was organizingMartelson's department,that he did not want to be relieved of his authority by4 Leaf's undenied and credible testimony5Mosher's testimony was taken by deposition before the hearing, pursuant to stipulationof all partiesThe testimony of Charley Elmer Warner was also taken by deposition beforethe hearingBoth depositions are in evidence.6 Cook's undenied and credible testimonyMartelson testified respecting the conversa-tion,That has been so long ago,Iwouldn't make any statements one way or another- 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not desire reinstatement, for any loss of pay suffered by his havingbeen discharged on February 12, 1942; and posted notices to the employees inthe plant.B. Interference, restraint, and coercionActivity by the charging union began at the respondents' plant during thesummer of 1942. Amos Leaf, whose discharge is consideredinfra,and at leastone other employee, Bennie A Morton, joined the Union on July 17, 1942.During July, Foreman Earl Sloan, according to Leaf's undenied testimony,which the undersigned accepts, told hint in the presence of several other elh-ployees, that "they" did not want or need a union in the plant. In view of thecontext and the respondents' urgent desire to keep the Union out of the plant,hereinafter found, the undersigned is convinced and finds that by "they" Sloanmeant the respondents and that he was so understood by his auditors.During the fall of 1942, Foreman Earl Martelson told Leaf that while the plantdid not need a union, the C. I. 0 would be the least undesirable. At about thesame time Foreman George Duncan told him that he believed the AmericanFederation of Labor to be preferable.'Organization of the plant was not rapid and Organizer Thomas Long, who tookover for the Union in October 1943, testified, and the undersigned finds, that itthen had about 18 members. Leaf and employee Stanley Shaffer were placed incharge of the organizational work among the employees and the tempo of theUnion's drive quickened during the autumn.Former employee Albert N. Mosher testified s without contradiction, and theundersigned finds, that during the fall of 1943, Leadman Hans Jorgensen, whomthe undersigned finds to have been a supervisory employee, told him that therespondents would not countenance any union activity in the plantAssistant Foreman Charley Elmer Warner testified without contradiction, andthe undersigned finds, that at about the same time, Foreman Leonard Lennoxtold him in the plant, that in his opinion the respondents did not approve of theUnion for otherwise the Union would already have organized the plant. Leaftestified, and the undersigned finds, that Warner so reported to him after havingconsulted Lennox.During the autumn, according to the undenied testimony of employee ErnestChappel, which the undersigned accepts, Assistant Foreman Harold Shearer toldhim that he hoped "the God damn union didn't get in." Leaf testified, and theundersigned finds, that during the same period, Shearer asked him how theUnion's drive was progressing, that he answered that the Union was getting afew members,every day, that Shearer thereupon told him that he was "bumping[his] head against a stone wall", that the respondents "will get rid of you foryour union activity," and that Leaf did not have "a chance here."About October 20, 1943, Foreman Earl Martelson returned from a vacation.He immediately thereafter asked employee One Cook whether he (Martelson)"was the reason of the union wanting to get in there." Cook replied that he didnot believe so.'Leaf testified, without contradiction, and the undersigned finds,that at about the same time, Martelson asked him why the Union was organizingMartelson's department, that he did not want to be relieved of his authority byLeaf's undenied and credible testimonyMosher's testimony was taken by deposition before the hearing, pursuant to stipulationof all partiesThe testimony of Charley Elmer Warner was also taken by deposition beforethe hearingBoth depositions are in evidence.8Cook's undenied and credible testimonyMartelson testified respecting the conversa-tion, "That has been so long ago,Iwouldn't make any statements one way or another " THE WINTER-WEISS CO.369the respondents as it had been in the case of another foreman whose departmenthad been the scene of union agitation, that the plant needed no union, and thatLeaf's presence in his department put Martelson "on the spot."Leaf replied thatthe employees badly needed a union and gave him certain reasons therefor.Employee Shaffer was dismissed on November 12, 1943.About two weeksthereafter,Martelson, according to Leaf's undened testimony, which the under-signed accepts, told Leaf that the respondents had known that Shaffer was a unionadvocate and had merely "let him go and gave him enough rope and then he wouldhang himself."The undersigned finds that the respondents, by the acts and statements of EarlSloan, Earl Martelson, George Duncan, Hans Jorgensen, Leonard Lennox, HaroldShearer, and Lee Elder, have interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.C.The discriminatory discharge of LeafAmos Leaf was employed by the respondents as a welder from August 17, 1941,to January 24, 1944, when they discharged him. The respondents concede, andthe record reveals, that he was a satisfactory worker.He joined the Union on July 17, 1942He was extremely active in its behalf,particularly during and after October 1943, to the time of his discharge, and ob-tained between 30 and 35 applications for membership from the employees of theplant.At about the time he joined the Union, Nathan R. Kobey, counsel for the re-spondents and assistant to the partners,' visited Leaf at the plant and informedhim that "organizing [for the Union] on the job was out""During September 1942, Leaf whose draft classification was then 1-A, en-deavored to enlist in the Navy but was rejected because of a heart conditionDuring October he took up the matter of his deferment with Kobey, wkio, accord-ing to Leaf's testimony, told him that he would procure a deferment for him pro-vided Leaf ceased his union agitation, that the plant did not need a union, andthat grievances and the like could best be handled by the employees in individualconsultation with management.Leaf indicated to Kobey that he would there-after consult him about matters pertaining to working conditions.Kobey testified that he did not mention "union agitation" but that he did tellLeaf that lie had heard that Leaf "had been doing a considerable amount ofagitating down there," that there were two ways in which "to go about thesethings.One was to get the men disturbed and one was to correct any conditionthat was enlitled to be corrected, and the way to correct it was to either go tohis immediate superiors, or to cone to me, or Mr Winter or Mr. Weiss,"that the respondents "had no interest in whether or not a union was organized"in the plant, that their only policy with respect to unions was to make the plantso excellent a place in which to work that any union that might come into itwould be at a loss to find improvements in working conditions toward the attain-ment of which to strive, and that if Leaf felt timid about broaching complaintsto the management, he might do so with security directly to Kobey.It is clear that Kobey's admonition to Leaf respecting his "agitation" had todo with his concerted activities in the plant.Both versions of the conversationare substantially identical, their ultimate significance completely so.From theentire evidence, the undersigned is convinced and finds that Kobey spoke toLeaf substantially as testified by the latter.He so described himself in the respondents'answer.sKobey's testimony. 370DECIStOIVS OF NATIONAL LABOR RELATIONS BOARDKobey's efforts were successfuland Leaf received a deferment. The respondentsagain procured his deferment in May 1943, without his having asked them todo so, and in September of that year, Respondent Adolph Weiss told Leaf that hewould again be deferred.During the latter part of 1943, according to Weiss, he observed numerousgatherings of employees in the shop indulging in "labor discussion," that he toldForeman Martelson to stop them, that they nevertheless persisted, and that healways "noticed Amos Leaf right in the center of these fellows."Leaf testified that during October 1..443, Weiss called him to his office, and asked,"Don't you know you are just helping the Nazis, trying to organize this plant"told him that the plant needed no union, and that "This door is always open ;any time you want to come up here, just come up and talk it over." Leaf repliedthat the need for a union was great in that seniority was not recognized in theplant and it did not have a standardized wage scaleWeiss testified that he had heard reports of Leaf's creating'"a little commotion"in the plant and had spoken to him about it, and that on one occasion, actingon information given him by employee Lionel Lorie, had reprimanded Leaf foruttering an anti-Semitic remark,' told him that it was the soft of thing "that theNazis are trying to promote in this country," and that as to union activity, "it isn'tour policy to butt in."The undersigned, from all of the surroundingcircumstances,and the recordas a whole, is convinced and finds that Weiss in fact spoke to Leaf about the re-mark reported by Lone and further spoke to him substantially as both Leaf andhe testified.During October, shortly after his conversation with Weiss and at a time whenLeaf and Shaffer had "started working" on the Union's drive in the plant, Kobeyvisited Leaf there and according to the latter's testimony, askel him "what is allthis agitation?" Leaf replied that there was too much welding smoke in the plant,that the employees desired to be allowed to smoke on the job, and that the plantlacked a proper seniority system.Kobey thereupon told Leaf that he was "off onthe wrong foot trying to organize here," asked him what his draft statuswas, andupon being informed that it was 2-B, told Leaf that it would be changed.Kobey testified that "There had been some unrest" in the plant at the time inquestion, and that he therefore asked Leaf "what was wrong" ; that Leaf told himthe men wanted to be able to smoke on the job, that Kobey replied that he could"take care of that", and that Leaf told him that there was no other "trouble."Kobey further testified that he made no statement to Leaf respecting his draftstatus.The record reveals that ventilation was thereafter installed in the plant in orderto eliminate the welding smoke complained of by Leaf and that the employeeswere given the right to smoke while at workThe undersigned in the lightof the developments thereafter, doubts that Kobey threateningly told Leaf thathis draft status would be changed, presumably for the worse, but believes thathe told him that it might automatically change.He so finds,and further findsthat Kobey told Leaf that he was wrong in trying to organize the plant.9Lorie,a former liquor salesman,worked as a welder for the respondents for somemonths and in order to increase his income,edited a plant house-organ for themAtthe time of the hearing he had returned to his former occupation but continued to issuethe house-organ.He testified that he andLeaf were in the habit of indulging in heatedarguments respecting unions and that Leaf had once made an anti-Semitic remark to him.The remark was a general one and did not concern the respondents.The undersigned ispersuaded and finds that Leaf in fact made the remark as testified by Lorie. Since nowitness testified to any other such remark by Leaf, how ever, the undersigned believes thatthe remark uttered by Leaf in the course of one of his wrathy discussions with Lorie, wasan exception and not typical of LeafHe so finds. THE WINTER-WEISS CO.371During November, Leaf received a notice that he had been reclassified by thedraft authorities to 1-A In early December he received a notice to appear for aphysical examination and on December 8, he interviewed Respondent Weiss re-specting it.Weiss stated that he was a good worker but would have to stop hisunion agitation," and on the same day, the respondents again applied for Leaf'sdeferment.On January 18, 1944, however, Leaf underwent an Army physical examination.He was rejected and when he returned to the plant he found his time cardmissing, procured it from the timekeeper, punched in and went to work 11On January 22, Respondent Winter informed Leaf, according to the latter'stestimony, that the respondents had determined to let him go, that the plant didnot need him, and that he was "too much of a radical agitator." Leaf continuedto work in the plant until January 24, when Winter, Martelson having refusedto do so because he did not wish to become "involved" in the matter, signed Leaf'srelease slip.It gave the reason for the discharge as "Slanderous Remarks inregard to deferments of his foremen."Winter gave Leaf that reason for discharging him, denied having earlier saidthat Leaf was an agitator, and testified that he considered Leaf's remarks aboutSloan to have constituted insubordination.The record reveals, and the undersigned finds, that Leaf had theretofore toldForeman Harold Sloan and others in the plant that he deemed it unfair thatSloan, an unmarried man, should be deferred when other employees who werefathers of children 12 were not ; that Sloan, incensed at Leaf's remark and thoseof others similar to it,13 had demanded to be released by the respondents in orderthat he might enlist in the Navy but had been prevailed upon by Winter to retainhis job because he was more valuable to the war effort in so doing ; and that Sloantook particular exception to Leaf's remarks concerning him.Winter testified that reports of alleged remarks by Leaf derogatory to Weissand himself had reached him from time to time before he discharged Leaf andthat his motive in doing so was partially based thereonHe was unable, exceptfor Lorie, to identify the source of any such reports.'As has been found above, the respondents repeatedly told Leaf to cease hisunion "agitation."Winter's use of the term, no matter what he considered it toembrace, was consistent with the respondents' past reactions to Leaf's activities,10Weiss denied telling Leaf to stop his union agitation.Because Weiss had previouslytold him to stop it, and because, as revealed by the record, Leaf nevertheless continued hisconcerted activities, there is no reason to believe that he did not do so on the occasion inquestionThe undersigned, from all of the surrounding circumstances, rejects his denialand finds that Weiss spoke to Leaf substantially as the latter testified11Rose E. Kirby, chief clerk of Leaf's draft board, in Greeley, Colorado, testified thatbetween January 18 and 25, 1944, a person purporting to speak for the respondents, tele-phoned her, inquired as to Leaf's status, and informed her that the respondents wouldnot "keep him if he does come back."On January 25, she wrote the respondents informingthem that Leaf had been rejected.A check of calls made from the respondents' plant re-vealed that no call to his draft board had been made therefrom.The telephone company'srecords were not producedSince Leaf had clearly not yet returned to the plant at thetime of the conversation, the undersigned finds that it took place on January 1812Leaf was himself the father of three children."Employees Cook and Chappel testified that the matter of Sloan deferments was thesubject of much speculation in the plant and that "the whole bunch of us was kidding himabout it"During the fall of 1943, writing derogatoiy to Sloan because of his draft statusappeared on the walls of the plant.An investigation failed to reveal employee responsi-bility thereforwith sufficient certainty to warrant imposition of discipline by therespondents14As related above, the Leaf statement related by Lorie did not specifically refer to therespondents,or any of them. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in the light of all the surrounding circumstances, to be expected. The under-signed findsthat on January 22, he spoke to Leaf substantially as the lattertestified.On January 23 or 24, Leadman Jorgensen told employee Mosher that Leaf wasabout to be or had been discharged by the respondents on account of his unionactivities."On the day of and immediately after his discharge, employee PaulTaylor asked Winter if all the employees' jobs were as insecure as that of Leaf.Winter replied that their jobs were as secure as the employees themselves madethem, that they were expected to do their work, and to keep their mouths shut "Although Leaf's irritation of Sloan and his anti-Semitic remark are' neitherapproved nor condoned by the undersigned, he believes that while they may insome degree have motivated the respondents in discharging him, he would nothave beendismissedbut for his persistent and undeviating union "agitation."It is plain, as revealed by the evidence, that the respondents at all times soughtto prevent unionization of the plant and to retain individual, personal relationswith their employees.Leaf by his unceasing work to frustrate their desires wasnecessarily a constant source of pain to them. As union protagonist he pursuedhis activities openly and with brashness, was articulate respecting his reasonsfor the necessity of a union in the plant, himself caused the repondents to insti-tute changes both in the plant itself and the working conditions of the employees,and despite their numerous warnings to him to cease doing so, played his role tothe end.The undersigned, upon the entire, record in the case, concludes and finds thatthe respondents have discriminated against Amos Leaf because of his union mem-bership and activity, thereby discouraging membership in the Union, and inter-fering with, restraining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondents set forth in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondents have engaged in and are engagingin certain unfair labor practices, it will be recommended that they cease and de-sist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the respondents have discriminated in regard to the hireand tenure of employment of Amos Leaf because of his union membership andactivities.It will therefore be recommended that the respondents offer him im-mediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority and other rights and privilegesItwill befurther recommended that the respondents make him whole for any loss of payhe may have suffered by reason of the respondents' discrimination against him bypayment to him of a sum of money equal to the amount which he normally would15Mosher's undenied testimony.76Taylor's undenied testimony. THE WINTER-WEISS CO.373have earned as wages from the date of such discrimination to the date of therespondents' offer of reinstatement, less his net earnings" during said period.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :CONoi usIONs OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organizations,is a labor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of AmosLeaf, thereby discouraging membership in the Union, the respondents haveengaged and are engaging in unfair labor practices, within the meaning of Sec-tion 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have en-gaged in and are engaging in unfair labor practices, within the meaning of Sec-tions 8 (1) of the Act.4The aforesaid unfair labor practices are unfair labor practices withinthe meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents, H. A. Winter, Adolph Weiss,Maurice Shwayder, Frances Maurine Shwayder Borwick, and W. W. Grant,d/b/a The Winter-Weiss Co., Denver, Colorado, and each of them, their officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discriminating in regard to the hire and tenure of any of their employeesbecause of their membership in or activities on behalf of International Union,United Automobile, Aircraft and Agricultural Implement Workers, affiliated withthe Congress of Industrial Organizations ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes, of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Amos Leaf immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and otherrights and privileges ;17By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawful dis-charge and the consequent necessityof his seekingemploymentelsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Jotiners of America,Lumber and Sawmill Workers Union, Local f590,8 N L. R. B. 440. Monies received for workperformedupon Federal, State, county,municipal,or other work-relief projectsshall beconsidered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 374DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole said Amos Leaf for any loss of pay he may have suffered byreason of the respondents' discrimination against him, in the manner set forthin the Section entitled "The remedy," above ;(c) Post immediately in conspicuous places throughout their Denver, Colorado,plant, and maintain for a period of not less than sixty (60) consecutive days,notices to their employees stating: (1) that the respondents will not engage inthe conduct from which it is recommended that they cease and desist in para-graphs 1 (a) and (b) hereof; (2) that the respondents will take the affirmativeaction and set forth in paragraphs 2 (a) and (b) hereof; and (3) that therespondents' employees are free to become and remain members of InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofrespondents' employees are free to become and remain members of InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, affiliated with the Congress of Industrial Organizations, and that therespondents will not discriminate against any employee because of his membershipin or activity on behalf of that organization ;° (d) Notify the Regional Director for the Seventeenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondents have taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondents notify saidRegional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondents to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the Record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief insupport thereof. Immediately upon the filing of such statement ofexception and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional DirectorAs further provided in said Section 33, should any partydesire permission to argue orally before the Board request therefor must be madeinwriting to the Board within ten (10) days from the date of the ordertransferring the case to the Board.JOSEF L. HEITOEN,Dated October 18, 1944.Trial Examiner.